DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Birch et al (US 6,438,909) in view of Zimmerman et al (US 5,789,722).

With regards to claim 1, Birch et al discloses deicing system (heating assembly, abstract, line 1) comprising a cassette having heat loss characteristics (stair tread member 92 and riser surface 20, Fig. 14 and 15A-C), the cassette comprising a first casing having a top and an interior, the top having an interior surface facing the interior and an exterior surface that serves as a walking surface (stair tread member 92 is considered the top and covers the strip heater 94 of heating assembly 90 and second covering 102 is considered the walking surface, Fig. 15A-C ); and a first heat tracing cable (strip heater 94, Fig. 15A-C) disposed in the interior and secured in good thermal contact with the interior surface of the first casing (strip heater 94 is placed under stair tread member 92 in order to melt the ice and snow, col 9, lines 15-21);
a temperature control element (thermostat 104,Fig. 14)that is disposed in proximity to the cassette (Fig. 14), that is smaller than the cassette (Fig. 14), and that has similar heat loss characteristics to the cassette (both exposed to the elements therefore would have similar characteristics, Fig. 14), the temperature control element comprising;
a second casing having a top surface (thermostat 104 has a casing and a top surface, Fig. 14); 
a temperature sensor (temperature sensing element 105, Fig. 14) exposed to the top surface of the second casing (temperature sensing element 105 is connected to the top surface of thermostat 104, Fig. 14).
Birch et al does not teach a second heat tracing cable disposed on a back side of the second casing and in good thermal contact with the second casing that is powered in parallel with the first heat tracing cable.
heating element 10, Fig. 1) disposed on a back side of the second casing (structure 4, Fig. 1) and in good thermal contact with the second casing that is powered in parallel with the first heat tracing cable (tracing cable of Zimmerman et al would be parallel to the cable as described in Birch et al).
It would have been obvious to one skilled in the art at the time the invention was made to modify the temperature control element of Birch et al with a tracing cable as taught by Zimmerman et al in order to provide a way for keeping components of a heating system unfrozen and free of snow in the winter. 
With regards to claim 3, Zimmerman et al teaches a control unit (control unit 30, Fig. 3) electrically coupled to the first and second heat tracing cables and the temperature sensor (coupled to heater power supply 24 to outputs 28 and connected thermocouple 42, Fig. 3), wherein the control unit controls signals applied to the first and second heat tracing cables based on temperature data generated by the temperature sensor (through output 34 to outputs 28 and inputs 36 and second inputs 44, Fig. 3).
With regards to claim 4, Zimmerman et al wherein the control unit (control unit 30, Fig. 4) is configured to detect, based on the temperature data, whether a temperature at the temperature sensor is above or below a predetermined threshold value, and, in response to detecting that the temperature is below the predetermined threshold value, is configured to cause a first output signal to be applied to the first heat tracing cable and to cause a second output signal to be applied to the second heat tracing cable (produce the control data to cause the control unit 30 to produce the control signals when the temperature data represent temperatures lower than the desired temperature values, col 5, lines 44-52).
With regards to claim 5, Zimmerman et al wherein file control unit comprises: a controller that receives and analyzes the temperature data; a controlled signal source that receives control signals from the controller and that, when activated, outputs an alternating current signal; a splitter that receives the alternating current signal and that outputs the first output signal and the second output signal (produce the control data to cause the control unit 30 to produce the control signals when the temperature data represent temperatures lower than the desired temperature values, col 5, lines 44-52).
With regards to claim 6, Birch et al discloses second cassette having a third heat tracing cable (each step has a stair tread member 92 and riser surface 20, Fig. 14 and 15A-C), wherein the third heat tracing cable is powered in series with the first heat tracing cable (each strip heater 94 are connected in series through conduits 108, Fig. 14), such that the first output signal being applied to first heat tracing cable causes both the first and third heat tracing cables to generate heat (thermostat 104 is connected to each of the strip heater 94 to allow for simultaneous power, Fig. 14).
With regards to claim 7, Birch et al discloses wherein the temperature control element has a lower thermal mass than the cassette (thermostat 104 is smaller than the stair tread member 92 and riser surface 20, Fig. 14).

	With regards to claim 8, Birch et al discloses a temperature control element (thermostat 104, Fig. 14), comprising
a casing having a top surface (thermostat 104 has a casing and a top surface, Fig. 14);
a temperature sensor (temperature sensing element 105, Fig. 14) exposed to a top surface of the casing (temperature sensing element 105 is connected to the top surface of thermostat 104, Fig. 14), the temperature sensor generating temperature data (temperature sensing element 105, Fig. 14).
Birch et al does not disclose a first heat tracing cable disposed on a back side of the casing and in good thermal contact with the casing, the heat tracing cable being powered in parallel with a second heat tracing cable of a heated walkway cassette, wherein electric power applied to the first and second heat tracing cables is controlled based on the temperature data.
Zimmerman et al teaches a first heat tracing cable (heating element 10, Fig. 1) disposed on a back side of the casing and in good thermal contact with the casing (heating element 10 is on the back of structure 4, Fig. 1), the heat tracing cable being powered in parallel with a second heat tracing cable of a heated walkway cassette (tracing cable of Zimmerman et al would be parallel to the cable as described in Birch et al), wherein electric power applied to the first and second heat tracing cables is controlled based on the temperature data (thermocouple 42, Fig. 3).
It would have been obvious to one skilled in the art at the time the invention was made to modify the temperature control element of Birch et al with a tracing cable as taught by Zimmerman et al in order to provide a way for keeping components of a heating system unfrozen and free of snow in the winter. 
With regards to claim 9, Zimmerman et al teaches wherein the temperature sensor (thermocouple 42, Fig. 3) sends the temperature data to an external control unit (control unit 30, Fig. 3), and wherein the first heat tracing cable receives electric power from the control unit (outputs 28 receives power from heater power supply 24 controlled by control unit 30, Fig. 3).
With regards to claim 10, Birch et al discloses a temperature control element (thermostat 104,Fig. 14)that is disposed in proximity to the cassette (Fig. 14), that is smaller than the cassette (Fig. 14), and that has similar heat loss characteristics to the cassette (both exposed to the elements therefore would have similar characteristics, Fig. 14),
With regards to claim 11, Birch et al discloses wherein the temperature control element has a lower thermal mass than the cassette (thermostat 104 is smaller than the stair tread member 92 and riser surface 20, Fig. 14).
With regards claim 12, Birch et al disclose wherein the temperature sensor is located substantially at a corner of the casing (temperature sensing element 105 is located at a top corner of thermostat 104, Fig. 14). 

With regards to claims 13 and 14, Birch et al discloses deicing system (heating assembly, abstract, line 1) comprising a cassette having heat loss characteristics (stair tread member 92 and riser surface 20, Fig. 14 and 15A-C), the cassette comprising a first casing having a top and an interior, the top having an interior surface facing the interior and an exterior surface that serves as a walking surface (stair tread member 92 is considered the top and covers the strip heater 94 of heating assembly 90 and second covering 102 is considered the walking surface, Fig. 15A-C ); and a first heat tracing cable (strip heater 94, Fig. 15A-C) disposed in the interior and secured in good thermal contact with the interior surface of the first casing (strip heater 94 is placed under stair tread member 92 in order to melt the ice and snow, col 9, lines 15-21);
a temperature control element (thermostat 104,Fig. 14)that is disposed in proximity to the cassette (Fig. 14), that is smaller than the cassette (Fig. 14), and that has similar heat loss characteristics to the cassette (both exposed to the elements therefore would have similar characteristics, Fig. 14), the temperature control element comprising;
a second casing having a top surface (thermostat 104 has a casing and a top surface, Fig. 14); 
a temperature sensor (temperature sensing element 105, Fig. 14) exposed to the top surface of the second casing (temperature sensing element 105 is connected to the top surface of thermostat 104, Fig. 14).
Birch et al does not teach a second heat tracing cable disposed on a back side of the second casing and in good thermal contact with the second casing that is powered in parallel with the first heat tracing cable.
Zimmerman et al teaches a second heat tracing cable (heating element 10, Fig. 1) disposed on a back side of the second casing (structure 4, Fig. 1) and in good thermal contact with the second casing that is powered in parallel with the first heat tracing cable (tracing cable of Zimmerman et al would be parallel to the cable as described in Birch et al), wherein the first and second heat tracing cables produce the control data to cause the control unit 30 to produce the control signals when the temperature data represent temperatures lower than the desired temperature values, col 5, lines 44-52).
It would have been obvious to one skilled in the art at the time the invention was made to modify the temperature control element of Birch et al with a tracing cable as taught by Zimmerman et al in order to provide a way for keeping components of a heating system unfrozen and free of snow in the winter.
With regards to claim 16, Zimmerman et al teaches a control unit (control unit 30, Fig. 3) electrically coupled to the first and second heat tracing cables and the temperature sensor (coupled to heater power supply 24 to outputs 28 and connected thermocouple 42, Fig. 3), wherein the control unit controls signals applied to the first and second heat tracing cables based on temperature data generated by the temperature sensor (through output 34 to outputs 28 and inputs 36 and second inputs 44, Fig. 3).
With regards to claim 17, Zimmerman et al wherein file control unit comprises: a controller that receives and analyzes the temperature data; a controlled signal source that receives control signals from the controller and that, when activated, outputs an alternating current signal; a splitter that receives the alternating current signal and that outputs the first output signal and the second output signal (produce the control data to cause the control unit 30 to produce the control signals when the temperature data represent temperatures lower than the desired temperature values, col 5, lines 44-52).
With regards to claim 18, Birch et al discloses second cassette having a third heat tracing cable (each step has a stair tread member 92 and riser surface 20, Fig. 14 and 15A-C), wherein the third heat tracing cable is powered in series with the first heat tracing cable (each strip heater 94 are connected in series through conduits 108, Fig. 14), such that the first output signal being applied to first heat tracing thermostat 104 is connected to each of the strip heater 94 to allow for simultaneous power, Fig. 14).
With regards to claim 19, Birch et al discloses wherein the temperature control element is arranged to be exposed to substantially similar environmental conditions as the walkway cassette (both the thermostat 104 and each step has a stair tread member 92 and riser surface 20, Fig. 14 and 15A-C are exposed to the outside, Fig. 14). 
With regards to claim 20, Zimmerman et al discloses wherein the first and second heating tracing cables are powered in parallel (each heater cell 12 is connected in parallel to heater power supply 24). 
With regards to claims 2 and 15, Birch et al discloses the first casing comprises aluminum (a second coating has aluminum oxide, col 3, lines 10-15).Birch et al does not disclose the second casing, however it would have been an obvious matter of design choice to use the thermostat in Birch et al, since the applicant has not disclosed that the second casing comprises aluminum solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the thermostat in Birch et al.

Response to Arguments
Applicant's arguments filed 3/25/2021 have been fully considered but they are not persuasive.
Applicant’s argument: Applicant argues the prior art does not disclose or teach heat tracing cable as stated by the claims. 
Examiner’s response: Birch et al discloses a strip heater 94 (Fig. 16) which would be considered a heating trace cable since it extend through the stairs and has wire 110 connected which send current (Fig. 16). Applicant argues that the heat tracing cables generate heat along a length when electrical current is applied and that is what the strip heater 94 of Birch et al does. 
Applicant’s argument: Applicant argues the prior art does not disclose or teach a second heating tracing cable that is powered parallel with the first heat tracing cable as set forth in claim 1. 
Examiner’s response: Zimmerman et al teaches a second heat tracing cable (heating element 10, Fig. 1) disposed on a back side of the second casing (structure 4, Fig. 1) and in good thermal contact with the second casing that is powered in parallel with the first heat tracing cable (tracing cable of Zimmerman et al would be parallel to the cable as described in Birch et al).
Applicant’s argument: Applicant argues the prior art does not disclose or teach the temperature sensor is exposed to the top surface of the second casing as set forth in claim 1. 
Examiner’s response: Birch et al teaches a temperature sensor (temperature sensing element 105, Fig. 14) exposed to the top surface of the second casing (temperature sensing element 105 is connected to the top surface of thermostat 104, Fig. 14).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761